Name: Commission Regulation (EEC) No 613/83 of 15 March 1983 on arrangements for imports into Benelux and the United Kingdom of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 72/26 Official Journal of the European Communities 18 . 3 . 83 COMMISSION REGULATION (EEC) No 613/83 of 15 March 1983 on arrangements for imports into Benelux and the United Kingdom of certain textile products originating in the People's Republic of China HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Article 1 The importation into Benelux and the United Kingdom of the product-categories originating in China and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2. Article 2 1 . Products as referred to in Article 1 , shipped from China to Benelux and the United Kingdom before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a shipment certificate proving that shipment actually took place before that date. 2 . All quantities of products shipped from China on or after 1 January 1983 and released for free circula ­ tion shall be deducted from the quantitative limits laid down . These quantitative limits shall not, however, prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation . 3 . The imports of products exported from China to Benelux and the United Kingdom from the date of entry into force of this Regulation are subject to the double-checking system established by Article 1 of Annex V to Regulation (EEC) No 3061 /79 . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ('), as amended by Regulation (EEC) No 2007/82 (2), and in particular Article 1 1 (4) and (5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limits may be established ; Whereas Commission Regulations (EEC) No 3086/82 (3) and (EEC) No 3171 /82 (4) set provisional quantitative limits on imports into certain Community regions, of certain textile products of Chinese origin pending the result of the consultations in progress ; Whereas consultations yielded a mutually acceptable result and it is therefore necessary to set the final quantitative limits for certain products for the year 1 983 and to cancel the provisional quantitative limits ; Whereas the quantities of the products in question exported from China between 1 January 1983 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been introduced for 1983 ; Whereas these quantitative limits do not prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, Article 3 Regulations (EEC) No 3086/82 and (EEC) No 3171 /82 are hereby repealed . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1983 . (') OJ No L 345, 31 . 12 . 1979, p. 1 . 4 OJ No L 216, 24 . 7 . 1982, p. 1 . (3) OJ No L 326, 23 . 11 . 1982, p . 10 . (4) OJ No L 332, 27 . 11 . 1982, p . 17 . 18 . 3 . 83 Official Journal of the European Communities No L 72/27 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 March 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description MemberStates Units Quantitative limits from 1 January to 31 December 1983 75 60.05 A II b) 4 ff) 60.05-66 ; 68 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other : Men's and boys' suits (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool , of cotton or of man-made textile fibres, ex ­ cluding ski suits UK 1 000 pieces 24 82 60.04 B IV a) c) 60.04-38 ; 60 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Under garments, other than babies', knitted or crocheted, not elastic or rubberized, of wool , of fine animal hair or of regenerated textile fibres BNL Tonnes 27